Citation Nr: 1139625	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-22 187	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral sensorineural hearing loss.

2.  Entitlement to an initial compensable evaluation for chronic otitis media status post cholesteatoma excision with bilateral Eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from April 1982 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

On his VA Form 9 (Appeal to Board of Veterans' Appeals), received by the RO in July 2008, the Veteran requested a hearing before a member of the Board sitting at the RO.  In an attached statement, he also requested a hearing before a Decision Review Officer (DRO) from the RO.  In April 2011, the Veteran provided testimony at a DRO hearing.  He was never scheduled for a Board hearing.  In July 2011, after the case was certified to the Board, the Veteran indicated that he still wished to have a Board hearing and that he did not withdraw that request.  He stated that he wished to have a videoconference hearing.  

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a videoconference hearing.  See 38 C.F.R. § 20.700(e).  Therefore, the Board finds that the claims must be remanded in order to schedule the hearing.

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  Notify the Veteran of the date and time of the hearing.  Allow the Veteran and his representative an opportunity to prepare for the hearing.  The claims file should be returned to the Board in advance of the hearing.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

